Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The objections to the specification have been overcome by amendment or cancellation.
	The USC 112(a) rejections to claims 8-11 and 20-21 have been overcome by cancellation. 
	The USC 112(b) rejections to claims 13 and 15 have been overcome by amendment.

Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
Applicant’s argument is that “the references, taken alone or in any permissible combination, do not disclose or suggest such feature where all three elements are taken into consideration” regarding the limitations of determining when the abnormal monitoring node or nodes will switch from the virtual node values back to monitoring node values based on a size of a virtual sensing residual, a global status remaining normal, and a sensor ranking list. The limitations of concern are not new and have been addressed in the prior office action filed on 03/21/2022 with regard to claims 5-7. Park et al. disclose determining when the abnormal monitoring node or nodes (Col 13 In. 18-21) will switch from the virtual node values back to monitoring node values (Col 19 In. 31-39) based on a global status remaining normal (Col. 12 ln. 8-16 “global operational awareness”). Paridari et al. teach based on a size of a virtual sensing residual. (Sect. IV.A(1), Pg. 118, “Dynamic rules were also derived… The estimation residue rest(k) = y(k) − ​y ̂(k) , where y(k) is the kth measured sample, is expected to be small, assuming that… the behavior of the system is “normal.”…”). Last, Carpenter et al. teach based on a sensor ranking list ([0049], “Step 304 comprises aggregating data including ranking the risks across the plurality of networked devices and arranging the risks into at least one logical grouping. For example, users might want to split out risks based on their source. Risks from PCs might go in one group and risks from network devices might go in another.”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pat. No. 10,250,619) in view of K. Paridari et al., "A Framework for Attack-Resilient Industrial Control Systems: Attack Detection and Controller Reconfiguration," in Proceedings of the IEEE, vol. 106, no. 1, pp. 113-128, Jan. 2018, doi:10.1109/JPROC.2017.2725482 and Carpenter et al. (US-PGPUB 2016/0050225), hereinafter Park, Paridari and Carpenter.

	Regarding claim 1, Park discloses a system to protect (Fig. 4 #100) an industrial asset (Fig. 4
#103), comprising:
a plurality of monitoring nodes (Fig. 4 #150), each monitoring node generating a series of monitoring node values over time that represent a current operation of the industrial asset (Col 16 In.
31-33);
an abnormality detection computer (Fig. 4 #105) to determine that at least one abnormal monitoring node is currently being attacked or experiencing a fault (Col 11 In. 40-49); and
a virtual sensor (Col 16 In. 44-51) estimator (Fig. 4 #101, Col 16 In. 57-62), coupled to the plurality of monitoring nodes (Fig. 4 #150, Col 16 In. 31-37) and the abnormality detection computer
(Fig. 4 #105, Col 17 In. 4-8), to:
(i) responsive to an indication that the at least one abnormal monitoring node is currently being attacked or experiencing a fault (Col 15 In. 22-30), automatically replace monitoring node values from the at least one abnormal monitoring node currently being attacked or experiencing a fault with virtual node values (Col 15 In. 39-46), and
(ii) determine when the abnormal monitoring node or nodes (Col 13 In. 18-21) will switch from the virtual node values back to monitoring node values (Col 19 In. 31-39) based on a global status remaining normal (Col. 12 ln. 8-16 “global operational awareness”)

Park fails to disclose based on a size of a virtual sensing residual, and a sensor ranking list.

Paridari teaches based on a size of a virtual sensing residual. (Sect. IV.A(1), Pg. 118, “Dynamic rules were also derived… The estimation residue rest(k) = y(k) − ​y ̂(k) , where y(k) is the kth measured sample, is expected to be small, assuming that… the behavior of the system is “normal.”…”)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to incorporate the teachings of Paridari to include based on a size of a virtual sensing residual. Such modification would be motivated because “the magnitude of the residue or the amount by which the threshold was exceeded can provide an indication of the severity of the disturbance.” (Sect. IV.A(I) Pg. 119)

Carpenter teaches based on a sensor ranking list ([0049], “Step 304 comprises aggregating data including ranking the risks across the plurality of networked devices and arranging the risks into at least one logical grouping. For example, users might want to split out risks based on their source. Risks from PCs might go in one group and risks from network devices might go in another.”)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park in view of Paridari to incorporate the teachings of Carpenter to include based on a sensor ranking list. Such modification would be motivated to allow “a determination of which of the plurality of networked devices are connected, indicating where a cyber-attack might spread if one of the plurality of networked devices is compromised, sources of the risks, and severity of the risks.” ([0049])

	Regarding claims 12 and 16, the limitations are substantially similar to those of claim 1. Therefore, claims 12 and 16 are rejected on similar grounds as claim 1.

	 Regarding claims 2-4, 13-15 and 17-19, the claims remain either in their original state, or the prior rejections remain unaffected by amendment. Therefore, claims 2-4, 13-15 and 17-19 are rejected over Park in view of Paridari and Carpenter on the same grounds as established in the previous office action filed on 03/21/2022.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEIL GONZALES whose telephone number is (571)272-0286. The examiner can normally be reached 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N.G./Examiner, Art Unit 2496                                                                                                                                                                                                        /TAE K KIM/Primary Examiner, Art Unit 2496